THIS LETTER AGREEMENT (the “Agreement”), is made this __ day of __________,
2004, among Hudson United Bancorp, a New Jersey corporation, Hudson United Bank,
a New Jersey state chartered bank (collectively, the “Company”), that maintain
principal offices at 1000 MacArthur Boulevard, Mahwah, New Jersey, and
____________________ (the “Executive”).

        1.        In consideration of a payment by the Company of $___________,
receipt of which is hereby acknowledged by the Executive, all severance
agreements previously entered into between the Company and the Executive, are
hereby terminated. The Company and the Executive agree that such payment
relieves the Company of all obligations under the arrangements with respect to
severance and terminates all rights of the Executive with respect to severance
under such severance arrangements.

        2.        The only benefits payable by the Company to the Executive
arising from the Company’s termination of employment of the Executive with the
Company or its subsidiaries shall be those, if any, set forth in the new
Company-wide severance plan, adopted by the Company on _______________, 2004.

        3.        The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of New Jersey. This
Agreement supersedes all prior agreements and understandings with respect to the
matters covered hereby. Any amendment of this Agreement may be made only in a
writing executed by the Company and the Executive, and no amendment or
termination of this Agreement shall be effective unless and until made in such a
writing. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and it shall not be necessary in making proof
of this Agreement to produce or account for more than one such counterpart.

        IN WITNESS WHEREOF, the Company has caused this Letter Agreement to be
signed by its duly authorized representatives pursuant to the authority of its
Board of Directors’ Compensation Committee, and the Executive has personally
executed this Letter Agreement, as his own act, all as of the day and year first
above written.


ATTEST:



  /s/
——————————————
Corporate Secretary    
              HUDSON UNITED BANCORP AND
HUDSON UNITED BANK


By:  
——————————————
        John H. Tatigian, Jr.,     
        Chairperson, Compensation Committee


WITNESS:


  /s/
——————————————
[name]    
              EXECUTIVE


  /s/
——————————————
[name]    
             